UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-K /A Amendment No. 1 þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: December 31, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-34673 CORMEDIX INC. (Exact name of Registrant as Specified in Its Charter) Delaware 20-5894890 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 745 Rt. 202-206, Suite 303, Bridgewater, NJ (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (908) 517-9500 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, $0.001 Par Value NYSE MKT LLC Units, each consisting of two shares of Common Stock and a Warrant NYSE MKT LLC Warrants, exercisable for Common Stock at an exercise price of $3.4375 per share NYSE MKT LLC Securities registered pursuant to Section 12(g) of the Act: none Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes oNo þ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes oNo þ Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulations S-K is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes o No þ The aggregate market value of the registrant’s voting and non-voting common equity held by non-affiliates of the registrant, based upon the closing price of the registrant’s common stock on the last business day of the registrant’s most recently completed second fiscal quarter was approximately $2.3 million.Solely for the purpose of this calculation, shares held by directors and executive officers of the registrant have been excluded.Such exclusion should not be deemed a determination or an admission by the registrant that such individuals are, in fact, affiliates of the registrant. The number of outstanding shares of the registrant’s common stock was 11,882,379 as of March 25, 2013. DOCUMENTS INCORPORATED BY REFERENCE None CORMEDIX INC. Form 10-K/A For the Year Ended December 31, 2012 EXPLANATORY NOTE CorMedix Inc. (the “Company”) is filing this Amendment No. 1 to its Annual Report on Form 10-K for the year ended December 31, 2012, filed with the Securities and Exchange Commission on March 27, 2013 (the “Original Filing”), to correct its audited financial statements included in the Original Filing.The error was due to an inadvertent over-accrual of a royalty under a license agreement.We also have amended “Part II. Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations” to reflect these adjusted amounts. We have amended “Part I. Item 1A. Risk Factors,” and “Part II. Item 9A. Controls and Procedures” to reflect a material weakness in our internal control over financial reporting which resulted in the restatement of our financial statements included in our Form 10-K for the year ended December 31, 2012. In addition to the corrections above, this Amendment also restates “Part II. Item 6. Exhibits” to include the consent of the Company’s independent registered public accounting firm, which is attached as Exhibit 23.1, and currently dated certifications pursuant to Section 302 and Section 906 of the Sarbanes-Oxley Act of 2002, which are attached as Exhibits 31.1, 31.2, 32.1 and 32.2 to this Amendment No. 1. Except as set forth above, the Original Filing has not been amended, updated or otherwise modified, and does not reflect events occurring after March 27, 2013, the date of the Original Filing, or modify or update those disclosures that may have been affected by subsequent events. PART I Item 1A. Risk Factors. 3 PART II Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 15 Item 9A.
